Title: To James Madison from John Tyler, 24 April 1809
From: Tyler, John
To: Madison, James


Dear Sir;Richmond April 24th 1809.
I receiv’d your favor which enclos’d the Correspondence with the Minister of G. B. out of which a full Redress of all our Injuries and Insults may grow, unless public faith, which has been so long the Sport of the old World, shou’d again be violated. I rejoice much at the prospect of a peace with that Nation and all others but I see also a difficulty in going clear of Alliances which may involve a War with the Continent. The propositions are broad and are capable of embracing all the Subjects of our Interest which I am sure will be judiciously Managed, so as to leave the good and worthy part of Society no cause to regret what shall take place. Be pleas’d to receive my congratulations on this mighty Victory attain’d by foreign events more than our Country’s firmness or British Morality. This Overture will perhaps induce the Necessity of Sending a Messenger to our Minister in England, and it occurs to me that Mr Alexr. McRae wou’d make an excellent One; a well inform’d Gentleman, whose Health will be improv’d by a journey thither, and it wou’d be a balm to heal the wounds he has receiv’d from rather too much intemperance in some who thought with me on some public Measures. I hint this with great deference as I always shall every Subject I may take the liberty of expressing to you.
That your Administration may be crown’d by the Approbation of all good Men is the ardent wish of your Most Obedient Hble Servt.
Jno: Tyler.
